AMENDMENT TO
EQUITY AWARD AGREEMENTS

This Amendment to Equity Award Agreement (this “Amendment”) is entered into as
of March 9, 2007, by and between eFunds Corporation, a Delaware corporation (the
“Company”), and Paul F. Walsh (the “Recipient”).

WHEREAS, the parties hereto previously entered into a 2006 Restricted Stock Unit
Award Agreement, dated May 18, 2006 (the “2006 RSU Agreement”), a 2007
Restricted Stock Unit Award Agreement, dated February 13, 2007 (the “2007 RSU
Agreement”), an Option Award Agreement, dated February 16, 2006 (the “2006
Option Agreement”) and an Option Award Agreement, dated February 13, 2007 (the
“2007 Option Agreement” and, collectively with the 2006 RSU Agreement, the 2006
Option Agreement and the 2007 RSU Agreement, the “Award Agreements”);

WHEREAS, the Recipient and the Company have entered into that certain Retention
Agreement, dated as of February 26, 2007 (the “Retention Agreement”);

WHEREAS, the Retention Agreement envisions an Initial Retirement Date occurring
in May 2011;

WHEREAS, the Award Agreements contain provisions that would accelerate the
vesting of all or a portion of the awards (the “Awards”) subject to the Award
Agreements if the Recipient were to voluntarily retire on or after September 16,
2007;

WHEREAS, the Recipient has no present intention of retiring before the Initial
Retirement Date; and

WHEREAS, the Recipient has therefore offered to voluntarily amend the Award
Agreements to eliminate the September 2007 retirement provisions and the Company
has determined to accept such offer.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, the Company and the Recipient hereby agree as follows:

1. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Award Agreements.

2. The fourth WHEREAS clause appearing in each of the 2006 RSU agreement, the
2007 RSU Agreement and the 2007 Option Agreement is hereby amended to delete the
words “November 3, 2004” appearing therein and to substitute the words
“February 26, 2007” therefor.

3. Section 1(b) of the 2006 Option Agreement is hereby amended to delete the
words “November 3, 2004” appearing therein and to substitute the words
“February 26, 2007” therefor.

4. The 2006 Option Agreement is further amended to delete the provisions of
Section 2 thereof and substitute the words “[Intentionally Omitted]” therefor.

5. Section 3.3 of the 2006 Option Agreement is amended to delete the words “or a
Severance Eligible Termination” appearing in clauses (i) and (ii) thereof.

6. The provisions of this Amendment are intended to supercede and replace the
provisions of Section 10(i) of the Retention Agreement to the extent, and only
to the extent, that such provisions provide that the terms of the Retention
Agreement, dated as of November 3, 2004 (the “Prior Retention Agreement”),
between the Recipient and the Company shall determine whether any termination of
the Recipient’s employment was a termination of employment described in Section
3(b) of the Prior Retention Agreement, with the result that any such
determination made with respect to the Recipient’s rights under the Award
Agreements shall be made by reference to Section 3(b) of the Retention
Agreement.

7. Except as expressly provided herein to the contrary, the Award Agreements
shall remain unaffected and shall continue in full force and effect after the
date hereof.

8. This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts (including counterparts
delivered by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Any such counterpart delivered
by telecopy shall be effective as an original for all purposes.

(Signature Page Follows)

1

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Compensation Committee of the Board of
Directors, the Company has caused these presents to be executed in its name on
its behalf, all as of the day and year first above written.

             
eFunds Corporation
      Executive   Executive
 
           
By:/s/ Laura DeCespedes
Its:
  EVP, Human Resources   /s/ Paul F. Walsh
Paul F. Walsh  



Walsh/2007/March Award Amendments

2